Citation Nr: 9926948	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  95-35 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral retina 
detachment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty from March 1973 
to March 1980.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for bilateral retinal detachment as secondary to the 
service-connected residuals of conjunctivitis.  

In a November 1998 remand, the Board determined that it would 
be appropriate to adjudicate the veteran's claim for service 
connection for bilateral retina detachment on a direct basis, 
in light of the available medical evidence.  The Board 
specified that additional evidentiary development should be 
conducted, to include a new VA ophthamological examination.  
On review of the record, the Board is satisfied that the 
specified development has been completed to the extent 
possible.  

During the pendency of this appeal, the veteran relocated to 
South Carolina, and thus, the Columbia RO currently has 
jurisdiction over this appeal.  


FINDINGS OF FACT

1.  Service medical records are negative for diagnosis or 
treatment for bilateral retina detachment, which was not 
diagnosed until 15 years following the veteran's discharge 
from active duty although he was seen frequently in the post-
service years for treatment and evaluation of eye complaints.  

2.  It is the opinion of a VA examiner that the veteran has 
chronic conjunctival scarring from a previous chronic 
conjunctivitis which would have been a very unlikely 
manifestation of bilateral retinal detachments, and that the 
bilateral retinal detachments are not related to treatment 
for conjunctivitis.  

CONCLUSION OF LAW

The preponderance of the evidence weighs against a finding 
that bilateral retina detachment was incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.


Medical Evidence

A February 1975 service medical record shows that the veteran 
was seen in the emergency room while stationed Turkey, with 
complaints of being unable to remove an article which was 
causing irritation in his right eye.  On follow-up, there was 
no evidence of conjunctivitis or abrasions and no treatment 
was indicated.  

In July 1977 (just after his return from Turkey), he 
complained of a possible foreign body in the right eye.  
Examination revealed giant follicles under the upper lids of 
both eyes.  An impression of "illegible" versus giant 
papillary conjunctivitis is shown.  At the time of a November 
1977 eye examination, the papules had been swollen but were 
currently asymptomatic.  The veteran's case was subsequently 
presented at Grand Rounds, where it was concluded that giant 
papillary conjunctivitis was the appropriate diagnosis.  

In October 1978, eye examination revealed small papules under 
the upper tarsal plates.  In June 1979, a notation of "still 
has giant papillary conjunctivitis" was made.  In December 
1979, he complained that the eyes had been tearing lately, 
and slit lamp examination revealed that giant papillary 
conjunctivitis persisted.  In January 1980, he complained of 
a swollen right upper lid and a foreign body feeling in the 
left eye.  It was noted that he had a "illegible" on the 
right upper lid.   

The report of the veteran's January 1980 separation 
examination shows that the veteran's eyes were clinically 
evaluated as normal.  He reported a history of eye trouble, 
which referred to a feeling of irritation in the eye lid 
which was treated from August 1977 to December 1979 with no 
resolution.  

The report of a special eye examination, conducted by VA in 
April 1980, shows that the veteran gave a history  irritation 
of the upper eyelids beginning in 1977, and he complained 
that the eyes still teared a great deal.  Examination of the 
eyelids revealed no swelling, no inflammation, no irritation, 
and no sign of any abnormal condition.  A diagnosis of no 
ocular abnormalities was given.  

In February 1994, H. Banks Carroll, M.D., stated that he had 
treated the veteran for conjunctivitis with some photophobia 
on September 7, 1983.   

In a January 1994 statement, B.S. Chhokar, M.D., indicated 
that he had seen the veteran in June 1984 for complaints of 
irritation, redness, and a sand-like feeling in both eyes. On 
external examination, there was a slight edema of the lids 
and marked congestion of the conjunctiva in both eyes with 
slightly more in the left than in the right.  A diagnosis of 
granular conjunctivitis was made.  

The record includes a February 1994 statement from George B. 
Hubbard, Jr., M.D., F.A.C.S., who indicated that he had first 
seen the veteran in August 1984, for a second opinion 
regarding allergic conjunctivitis.  Positive findings on eye 
examination were limited to vernal conjunctivitis.  When last 
seen in May 1988, he was treated for recurring vernal 
conjunctivitis.  

The record includes a statement from Phil Hutchins, O.D., who 
indicated that when the veteran was seen in his office in May 
1985, visual field screening revealed a mild loss in the 
superior nasal quadrant for the right eye.  When seen in 
April 1988, routine change in refraction was found and there 
was no viral infection.    

In a June 1995 statement, Thomas M. Aaberg, M.D., indicated 
that the veteran had related a history of conjunctivitis 
while in the military, with a recent diagnosis of bilateral 
rhegmatogenous retinal detachment associated with lattice 
degeneration of the retina.  Dr. Aaberg stated that the 
retinal detachment had been of long standing in both eyes 
with multiple demarcation lines breaking through each 
sequentially over time extending towards his central macula.  
In Dr. Aaberg's view, it was possible that the original 
diagnosis of conjunctivitis may have been related to the 
current disability causing the recurrent inflammation.  

Operative reports show that the veteran underwent scleral 
buckling procedures in the left eye (May 1995) and the right 
eye (August 1995) as treatment for rhegmatogenous retinal 
detachment.  On examination in August 1995, Dr. Aaberg noted 
that both eyes showed the retina to be now attached with old 
demarcation lines present but no subretinal fluid.  

In August 1995, the veteran indicated that his doctors had 
advised him that he did not have any logical reason why the 
bilateral retina detachments should have occurred except that 
the retina problem was the end result of the conjunctivitis 
which occurred while he was on active military service.  

On VA visual examination in November 1995, diagnoses included 
chronic conjunctivitis, retinal detachment repaired with 
scleral buckles; and rhegmatogenous retinal detachment 
secondary to lattice degeneration.  The VA optometrist 
indicated that it would be difficult to establish a causal 
relationship between an allergic inflammatory condition such 
as allergic conjunctivitis and a chronic degenerative or 
hereditary condition such as lattice degeneration.  

In a 1996 statement, Steven L. Henslee, M.D., P.C., indicated 
that the veteran had a long ophthalmic history going back to 
his active duty in Turkey, when a diagnosis of Behcet's 
Disease was made.  It was Dr. Henslee's opinion that it was 
plausible that the bilateral inferior retinal detachments 
were long-standing because of the demarcation lines, and he 
stated that the fact that the veteran had not had any 
recurrent conjunctivitis since the surgical repair lent 
credence to the possibility of intermittent inflammatory 
episodes associated with his retina detachment.  

In July 1997, the veteran was examined by Michelle H. 
Pedersen, O.D., for complaints of a swollen, itchy left upper 
lid.  Examination revealed a small internal hordeolum on the 
left upper lid, and mild to moderate scarring and retention 
cysts on the superior palpebral conjunctiva bilaterally.  
There was lattice degeneration without holes in both eyes, 
and retinae attached 360 degrees out to the buckles.  Dr. 
Pedersen had no reason to believe that the history of 
recurrent conjunctivitis played any role in the development 
of the hordeolum, but she could not say there was definitely 
no relationship.  

In November 1998, the Board remanded the instant claim so 
that the veteran could be afforded an examination by a VA 
ophthalmologist, who was asked to provide an opinion as to 
the most appropriate diagnosis for the currently manifested 
eye disability.  The examiner was also asked to provide an 
opinion as to the relationship between the veteran's 
treatment for conjunctivitis and his subsequent diagnosis of 
bilateral retina detachment, to include an opinion as to the 
probability that the in-service and post-service treatment 
for conjunctivitis represented the manifestation of 
longstanding bilateral retina detachment which was diagnosed 
in 1995.  

In May 1999, the veteran was afforded a VA eye examination 
pursuant to the Board's remand, at which time the C-file was 
reviewed thoroughly.  The veteran dated the history of 
problems with a foreign body sensation in both eyes to 1977, 
with recurrences approximately every six months for the next 
several years.  He gave no possible etiology for the retinal 
detachments as there was no history of trauma and no family 
history of retinal detachments.  

Current complaints included occasional foreign body 
sensations (like sand in his eyes), along with some burning, 
a dry feeling and occasional itching.  He described a 
"floater" in the left eye which came on shortly after his 
left eye surgery in 1995.  

On physical examination, best corrected visual acuity in the 
right eye was 20/30 +1 in the right eye at a distance and 
20/25 at near.  Best corrected visual acuity in the left eye 
was 20/25 -3 at a distance and 20/20 -1 at near.  
Confrontation visual fields were full and extraocular 
motility was full.  There was no afferent pupillary defect, 
and slit lamp examination revealed normal bulbar conjunctiva 
in both eyes and some upper lid slipping.  There was evidence 
of palpebral conjunctival scarring of the upper tarsal 
conjunctiva of both eyes with multiple concretions and 
several inclusion cysts of both eyes.  In the inferior 
conjunctiva, there was mild injection with a trace papillary 
action.  In both eyes, there was evidence of scleral buckle 
with cryo spots 360 degrees anterior to the buckle.  No holes 
were noted and there was evidence of demarcation lines.  
There was a vitreous floater in the left eye.  

The examiner provided the following impressions:  1.  history 
of chronic conjunctivitis with residual upper tarsal 
conjunctival scarring in both eyes; 2.  history of retinal 
detachments secondary to lattice degeneration status post 
scleral buckling procedures bilaterally;  3.  myopia; 4.  
Meibomian gland dysfunction; and 5. vitreous floater of the 
left eye.  

It was the examiner's view that the veteran's retinal 
detachments were not related to conjunctivitis as stated by 
Dr. Aaberg.  The examiner indicated that it appeared that he 
had some inflammation which could have been related to 
retinal detachments, but this inflammation would not have 
caused the amount of conjunctival scarring that was seen in 
this veteran, which was due to a chronic conjunctivitis.  
According to the examiner, while the veteran may have had 
some inflammation from the retinal detachments, but that 
would not have manifested in this way.  The examiner further 
stated that the treatment of the veteran's conjunctivitis in 
no way could have led to the subsequent diagnosis of 
bilateral retinal detachments.  

It was noted that the veteran still had some residual 
symptoms from his chronic conjunctival scarring which had 
manifested as an occasional foreign body sensation and dry 
eye, and it appeared that if the retinal detachments were the 
reason for the inflammation and symptoms, that upon repair, 
those symptoms would have resolved.  The examiner concluded 
that the veteran had chronic conjunctival scarring from a 
previous chronic conjunctivitis that would have been a very 
unlikely manifestation of bilateral retinal detachments.  


Analysis

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1997), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

On review of the record, the Board has concluded that service 
connection is not warranted for bilateral retina detachment.  
Service medical records show that between 1977 and 1979, the 
veteran was followed for giant papillary conjunctivitis, a 
diagnosis which was confirmed on medical consultation, and 
these records are negative for treatment, diagnosis, or 
findings suggestive of bilateral retina detachment.  
Following his active duty discharge, the veteran was seen 
frequently for treatment and evaluation of eye complaints, 
including a diagnosis of conjunctivitis; however, bilateral 
retina detachment was not diagnosed until 1995, or 
approximately 15 years thereafter.  In the absence of 
documentation showing the manifestation of bilateral retina 
detachment either during service or in the years shortly 
thereafter, the available evidence does not suggest that a 
retina disorder was present during the veteran's period of 
active service.  

The Board further notes that the VA examiners have indicated 
that a relationship between the veteran's history of 
conjunctivitis and the 1995 diagnosis of bilateral retina 
detachment would be implausible.  The 1995 VA examiner stated 
that it would be difficult to establish a causal relationship 
between an allergic inflammatory condition such as allergic 
conjunctivitis and a chronic degenerative or hereditary 
condition such as lattice degeneration.  After a thorough 
review of the claims folder and a complete ophthalmologic 
examination, the 1999 VA examiner provided an opinion that 
the retinal detachments were not related to conjunctivitis, 
and that any inflammation from the retinal detachments would 
not have been manifested by the amount of conjunctival 
scarring which was seen in the veteran.  

The 1999 examiner further indicated that the current 
complaints of occasional foreign body sensation and dry eye 
were the result of residual symptoms from chronic 
conjunctivitis, and if the retinal detachments were the 
reason for his inflammation and symptoms, then those symptoms 
would have been resolved upon retina repair.  The examiner 
concluded that the veteran had chronic conjunctival scarring 
from a previous chronic conjunctivitis that would have been a 
very unlikely manifestation of bilateral retinal detachments, 
and in the examiner's view, the treatment of the veteran's 
conjunctivitis in no way could have led to the subsequent 
diagnosis of bilateral retinal detachments.  Thus, the VA 
examiner attributed the veteran's in-service symptomatology 
to residual scarring from chronic conjunctivitis as opposed 
to bilateral retinal detachment.  

The Board notes that the record includes statements from the 
veteran's private physicians, to the effect that the retinal 
detachment in the veteran's eyes was long standing with 
multiple demarcation lines and mild inflammation.  It was Dr. 
Aaberg's opinion that it was possible that the original 
diagnosis of conjunctivitis may have been related to 
recurrent inflammation caused by the bilateral retina 
detachment. Dr. Henslee agreed that it was plausible that the 
bilateral inferior retinal detachments were long standing, 
and it was his opinion that the fact that the absence of 
recurrent conjunctivitis since the surgical repair lent 
credence to the possibility of intermittent inflammatory 
episodes associated with retina detachment.  

Thus, the veteran's private physicians have suggested that 
the history of intermittent inflammatory episodes might have 
been caused by bilateral retina detachment as opposed to 
conjunctivitis.  In considering the available evidence, the 
Board has found that these opinions are contradicted by the 
confirmed in-service diagnosis of conjunctivitis and the long 
period of 15 years which elapsed between the time of the 
veteran's discharge and the diagnosis of bilateral retina 
detachment.  

Furthermore, the Board finds the opinions of the veteran's 
private physicians to be outweighed by that of the VA 
examiner, who pointed out that the veteran continues to 
complain of occasional foreign body sensation in the eye (a 
symptom which was noted and treated in service) even after 
the surgeries for correction of retinal detachment.  Thus, 
the balance of the available evidence weighs against a 
finding that the veteran's in-service eye symptomatology was 
attributable to bilateral retina detachment.  The Board also 
notes that the VA examiner had the benefit of reviewing the 
veteran's entire claims folder, including the service medical 
records, while it does not appear that the private physicians 
were able to review those records in providing medical 
opinions.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the available medical evidence is 
against a finding that bilateral retina detachment was 
incurred in or aggravated by the veteran's period of active 
service.  Accordingly, the claim for service connection for 
bilateral retina detachment is denied.  


ORDER

Service connection is denied for bilateral retina detachment.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

